458



          OFFICE       OF THE A’ITORNEY   GENERAL   OF TEXAS
                                  AU&IN




I   1IOaofBbl@E. Y. CuMingham
    County Auditor
    Navarr0   CCunty




                             ,/i&l    opt&p l
                                            & iti6ato a r&inti


                                                       of thi8 Depart-
                                            hae bean raceivmL



                               wlaiag the sleotloa**I that beer
                                  ti thir COUUty‘cw bnVb hWl Id-
                               lp hO   th
                                        b s SO1
                                            a tbObr,4 0r eourae,
               What 1 woa~4 likb to klww aow iis: Are those
         operatorswhose lfoenssrr wore eutoaetiaa~y canoallbd
         by t&b eleotlonentitledto a rsrund for thqir unex-
         pired tern and if 50 era they refua4eU out of tbb
         geasralfund of the Gouaty?*
                                                                   459



8onorable2. Y. Cunningham, Pa&o 2


         Article 067-3, Vernon*e knrrotatedPenal Code, aeta
forth the amount of the annual 1iOanae fees required for the
vnrious liaenrer napleatherein.
             Earacreph e or Article 607-3, aupra, provider:
          Wm    aommiuoicx4re~ oourt in baah oounty of
      thia State shell b~ve tho LOWIC, except aa horein
      othbrsiae provldaaBR to wmporary liosnsr,to ltm
      and colleot fro% every psrso?.lloanaea hereundcr'in
      SPI& oounty a license fro bgual to one-hellof thn
      statb fob2 61naany inoorporate4 oity or town wherein
      the liaenaee 15 aaai0m4 shall have the powrr to
      levy and aolleot a liasa~e roe not to erooea one-
      half of the State fe4, but no other foe or tef ahall
      be levied by either. Nothinghera:n omteined     shall
      bs oonatruad ae praventilu:ths levying, Laaaesaing,
      and oolleotlng of ganaral ad valoremtame oc tbo
      property0f ~iiy pebon llaenae4 to eel1 beer.-
             Art1010667-18, Vernon*6 Annotated Panal coae, reada
a6 f0ii0ws    t
          *In all OAZIQ~whore any parson pursuing the oo-
      cupatfon
      _-       of selling
                   _ _    beef, ns herein dbfinod,unaer
      llcbnas laauod In ~acmdmoe with the lawa at thie
      State, ha8 bs6n or ahall hereafter be prevented from
               ouoh cccuprJtionfor ths full time to which
      pureutlta@,
      he wculd bs otherwise entitled, by reaatonof the
      adogtion of local option i3 my county or subdirlsion
      thereof, the proporticnate emunt of licwm~ f44s PAia
              So muah of the prccaede 60 dmrlrod unasr the
      provIi?Inns
                cf thia Artlalsak %&P be neaaaeflry.not to
      kxacsad
            two (2) per cent thereof,-are bareby ajbropriated
      for that purpose.*
         For the purponetinf this opiafon we esauua that the
0omsJesfonsr~~ oourt in xk~vflrro County lavieb a04 oolleat44
from every person.licenaea in fda oounty B Piaenae fee not
exaeedinp.one-halr or thn t%ite fee and that suoh liaenaee8
are no+:prevented irem pursui.ngsuoh occujmtion for the full
t3.r.s  whloh they would be otherwise entitlad, by remson of
     T.:J
the cc!.-,ption
             of locel option in et-idccunty.
                                                                            “.I   -




                                                                          460

BonorableE. Y. Cunningham,Pago a



          In tieW Or ArtiOhJ 667-18, IIUprtA,
                                           it i&IOUT OpiII-
ion that the licenseea who have been preventedrrom pur-
ruiI,gtheir OOoupatiOn ror the full time to whioh they would
be otherwiee entitled, by reason or the adoption of local
option la said oounty, are entitled to have refunded to them
the proportfmato amount ot license fee levied and oollooted
by the county oovering the unexpired term. The retund should
b. mmds out oi the @and in whlohthe license fees were origln-
ally PlaOOd.
          with rerereme t0 th0 r0rund 0r 1iOWKM is08 paid t0
tbs State, your attention Is directed to Opinion Eo. O-1406
whioh holds in eiieot that there has been no speOlri0 appro-
priation made by the Forty-sixth Lsgielature  for th0 refund of
saidroes paid to the State tor this bl-ennium.    We are enclo8-
ln# a oopy of thlr opl.nfonror your information.
            TruatlnS that the foregoing tully answers your inquiry,
we are

                                             Youra very truly
                                         ATTOBWlEy
                                                 GBBERAL       OF   TggAS

                                         ~   &&LLe?ch


                                                        Arde!llwllliame
                                                             Amdstant



AW:BBB          APPROVEDDEC 19, 19‘%

EtvxatJRB       /ifLaau*w
                ATTOR~~   GENERAL op TEXAS